Proceeding pursuant to section 716 (subd. 6, par [b]) of the Labor Law to confirm an arbitration award. Application granted, without costs. Settle order on five days’ notice. In our opinion, the representation issue was finally determined by the prior proceedings before the Labor Board and this court. In view of respondent’s protracted and uninterrupted refusal to bargain with the petitioner labor union, the prior determination of the Labor Board that such conduct constituted an unfair labor practice, and respondent’s contempt of this court’s order of October 26, 1970 (see Matter of Davis [Adelphi Hosp.], 35 A D 2d 737), we do not think it was necessary for the union to file another unfair labor practice charge to activate the arbitration provisions of section 716 of the Labor Law. There was substantial evidence in the record to provide a reasonable basis for the award (Mount St. Mary’s Hosp. of Niagara Falls v. Catherwood, 26 N Y 493, 508). Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Christ, JJ., concur.